


Exhibit 10.9

 

Walter Industries, Inc.
Long-Term Incentive Award Plan
Restricted Stock Unit Award Agreement

 

THIS AGREEMENT, effective as of the Date of Grant set forth below, represents a
grant of restricted stock units (“RSUs”) by Walter Industries, Inc., a Delaware
corporation (the “Company”), to the Participant named below, pursuant to the
provisions of the [Amended 1995[ [ 2002 ] Long-Term Incentive Stock Plan of
Walter Industries, Inc. (the “Plan”). You have been selected to receive a grant
of RSUs pursuant to the Plan, as specified below.

 

The Plan provides a complete description of the terms and conditions governing
the grant of RSUs.  If there is any inconsistency between the terms of this
Agreement and the terms of the Plan, the Plan’s terms shall completely supersede
and replace the conflicting terms of this Agreement.  All capitalized terms
shall have the meanings ascribed to them in the Plan, unless specifically set
forth otherwise herein.

 

Participant: «FirstName» «MI» «LastName»

 

Date of Grant: << date>>

 

Number of RSUs Granted: «RSU_Shares»

 

Purchase Price: None

 

[ Annual Share Price Targets:

 

First Anniversary

 

$

 

Second Anniversary

 

$

 

Third Anniversary

 

$

 

Fourth Anniversary

 

$

 

Fifth Anniversary

 

$

 

Sixth Anniversary

 

$

 

Seventh Anniversary

 

$

 

 

]

 

The parties hereto agree as follows:

 

1.             Employment with the Company.  Except as may otherwise be provided
in Section 6, the RSUs granted hereunder are granted on the condition that the
Participant remains an Employee of the Company or its Subsidiaries from the Date
of Grant through (and including) the vesting date, as set forth in Section 2
(referred to herein as the “Period of Restriction”).

 

This grant of RSUs shall not confer any right to the Participant (or any other
Participant) to be granted RSUs or other Awards in the future under the Plan.

 

1

--------------------------------------------------------------------------------


 

2.             Vesting.  RSUs shall vest             percent (      %) at the
end of the         th anniversary following the Date of Grant [; provided,
however, if the predetermined Annual Share Price Targets (as set forth on
page 1) are achieved and you remain employed by the Company, vesting of the RSUs
shall accelerate as follows:

 

(a)           Twenty-five percent (25%) of the total number of RSUs granted
shall vest on the first anniversary of the Date of Grant (i.e., you must be
employed by the Company on such anniversary date and achieve the Annual Share
Price Target to vest) if the closing price of the Company’s stock is at least
equal to <<  >>dollars and <<  >>cents ($  ) for any period of sixty (60)
consecutive calendar days during the calendar year preceding the first
anniversary.

 

(b)           Fifty percent (50%) of the total number of RSUs granted, less the
number of any RSUs previously vested, shall vest on the second anniversary of
the Date of Grant (i.e., you must be employed by the Company on such anniversary
date and achieve the Annual Share Price Target to vest) if the closing price of
the Company’s stock is at least equal to << >> dollars and << >> cents ($   )
for any period of sixty (60) consecutive calendar days preceding the second
anniversary.

 

(c)           Seventy-five percent (75%) of the total number of RSUs granted,
less the number of any RSUs previously vested, shall vest on the third
anniversary of the Date of Grant (i.e., you must be employed by the Company on
such anniversary date and achieve the Annual Share Price Target to vest) if the
closing price of the Company’s stock is at least equal to << >> dollars and
<< >> cents ($   ) for any period of sixty (60) consecutive calendar days
preceding the third anniversary.

 

(d)           One hundred percent (100%) of the total number of RSUs granted,
less the number of any RSUs previously vested, shall vest on the fourth
anniversary of the Date of Grant (i.e., you must be employed by the Company on
such anniversary date and achieve the Annual Share Price Target to vest) if the
closing price of the Company’s stock is at least equal to << >> dollars and
<< >> cents ($   ) for any period of sixty (60) consecutive calendar days
preceding the fourth anniversary.

 

(e)           One hundred percent (100%) of the total number of RSUs granted,
less the number of any RSUs previously vested, shall vest at any time up to and
including the fifth anniversary of the Date of Grant if the closing price of the
Company’s stock is at least equal to << >> dollars and << >> cents ($   ) for
any period of sixty (60) consecutive calendar days preceding the fifth
anniversary.  Unless otherwise elected in a properly executed Deferral Election
Form, payout will occur as soon as administratively feasible after fulfilling
the Annual Share Price Target goal.

 

2

--------------------------------------------------------------------------------


 

(f)            One hundred percent (100%) of the total number of RSUs granted,
less the number of any RSUs previously vested, shall vest at any time up to and
including the sixth anniversary of the Date of Grant if the closing price of the
Company’s stock is at least equal to << >> dollars and << >> cents ($   ) for
any period of sixty (60) consecutive calendar days preceding the sixth
anniversary.  Unless otherwise elected in a properly executed Deferral Election
Form, payout will occur as soon as administratively feasible after fulfilling
the Annual Share Price Target goal.

 

(g)           One hundred percent (100%) of the total number of RSUs granted,
less the number of any RSUs previously vested, shall vest at any time up to and
including the seventh anniversary of the Date of Grant if the closing price of
the Company’s stock is at least equal to << >> dollars and << >> cents ($   )
for any period of sixty (60) consecutive calendar days preceding the seventh
anniversary.  Unless otherwise elected in a properly executed Deferral Election
Form, payout will occur as soon as administratively feasible after fulfilling
the Annual Share Price Target goal. ]

 

[ The following table summarizes the vesting treatment of a hypothetical grant
of 1,000 RSUs, based upon whether or not Annual Share Price Targets are
achieved.

 

 

 

Number of RSUs That Vest

 

Earliest Date on Which RSUs Vest

 

If Share Price
Targets Achieved

 

If Share Price
Targets Not Achieved

 

 

 

 

 

 

 

First anniversary of Date of Grant

 

250

 

0

 

 

 

 

 

 

 

Second anniversary of Date of Grant

 

500 less RSUs previously vested

 

0

 

 

 

 

 

 

 

Third anniversary of Date of Grant

 

750 less RSUs previously vested

 

0

 

 

 

 

 

 

 

Fourth anniversary of Date of Grant

 

1,000 less RSUs previously vested

 

0

 

 

 

 

 

 

 

Fifth anniversary of Date of Grant

 

1,000 less RSUs previously vested

 

0

 

 

 

 

 

 

 

Sixth anniversary of Date of Grant

 

1,000 less RSUs previously vested

 

0

 

 

 

 

 

 

 

Seventh anniversary of Date of Grant

 

1,000 less RSUs previously vested

 

1,000

 

 

]

 

3.             Timing of Payout.  Payout of all RSUs shall occur as soon as
administratively feasible after vesting, unless a Participant elects to defer
the payout of RSUs upon vesting by completing in writing and returning to the
Company an irrevocable deferral election form within six (6) months of the Date
of Grant.

 

4.             Form of Payout.  Vested RSUs will be paid out solely in the form
of shares of stock of the Company.

 

5.             Voting Rights and Dividends.  Until such time as the RSUs are
paid out in shares of Company stock, the Participant shall not have voting
rights.  Further, no dividends shall be paid on any RSUs.

 

3

--------------------------------------------------------------------------------


 

6.             Termination of Employment.  In the event of the Participant’s
termination of employment with the Company or its Subsidiaries for any reason
during the Period of Restriction, all RSUs held by the Participant at the time
of employment termination and still subject to the Period of Restriction shall
be forfeited by the Participant to the Company.  However, the Committee may, in
its sole discretion, vest all or any portion of the RSUs held by the
Participant.  For all previously vested RSUs that have been properly deferred,
payout shall occur upon the earlier to occur of the elected deferred vesting
date or the date of your employment termination for any reason.

 

7.             Change in Control.  Notwithstanding anything to the contrary in
this Agreement, in the event of a Change in Control of the Company during the
Period of Restriction and prior to the Participant’s termination of employment,
the Period of Restriction imposed on the RSUs shall immediately lapse, with all
such RSUs vesting subject to applicable federal and state securities laws.

 

8.             Restrictions on Transfer.  Unless and until actual shares of
stock of the Company are received upon payout, RSUs granted pursuant to this
Agreement may not be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated (a “Transfer”), other than by will or by the laws of
descent and distribution, except as provided in the Plan.  If any Transfer,
whether voluntary or involuntary, of RSUs is made, or if any attachment,
execution, garnishment, or lien shall be issued against or placed upon the RSUs,
the Participant’s right to such RSUs shall be immediately forfeited by the
Participant to the Company, and this Agreement shall lapse.

 

9.             Recapitalization.  In the event of any change in the
capitalization of the Company such as a stock split or a corporate transaction
such as any merger, consolidation, separation, or otherwise, the number and
class of RSUs subject to this Agreement may be equitably adjusted by the
Committee, in its sole discretion, to prevent dilution or enlargement of rights.

 

10.          Beneficiary Designation.  The Participant may, from time to time,
name any beneficiary or beneficiaries (who may be named contingently or
successively) to whom any benefit under this Agreement is to be paid in case of
his or her death before he or she receives any or all of such benefit.  Each
such designation shall revoke all prior designations by the Participant, shall
be in a form prescribed by the Company, and will be effective only when filed by
the Participant in writing with the Secretary of the Company during the
Participant’s lifetime.  In the absence of any such designation, benefits
remaining unpaid at the Participant’s death shall be paid to the Participant’s
estate.

 

11.          Continuation of Employment.  This Agreement shall not confer upon
the Participant any right to continue employment with the Company or its
Subsidiaries, nor shall this Agreement interfere in any way with the Company’s
or its Subsidiaries’ right to terminate the Participant’s employment at any
time.

 

4

--------------------------------------------------------------------------------


 

12.          Miscellaneous.

 

(a)           This Agreement and the rights of the Participant hereunder are
subject to all the terms and conditions of the Plan, as the same may be amended
from time to time, as well as to such rules and regulations as the Committee may
adopt for administration of the Plan.  The Committee shall have the right to
impose such restrictions on any shares acquired pursuant to this Agreement, as
it may deem advisable, including, without limitation, restrictions under
applicable federal securities laws, under the requirements of any stock exchange
or market upon which such shares are then listed and/or traded, and under any
blue sky or state securities laws applicable to such shares.  It is expressly
understood that the Committee is authorized to administer, construe, and make
all determinations necessary or appropriate to the administration of the Plan
and this Agreement, all of which shall be binding upon the Participant.

 

(b)           The Committee may terminate, amend, or modify the Plan; provided,
however, that no such termination, amendment, or modification of the Plan may in
any material way adversely affect the Participant’s rights under this Agreement,
without the written consent of the Participant.

 

(c)           The Participant may elect, subject to any procedural rules adopted
by the Committee, to satisfy the withholding requirement, in whole or in part,
by having the Company withhold and sell shares having an aggregate Fair Market
Value on the date the tax is to be determined, equal to the amount required to
be withheld.

 

The Company shall have the power and the right to deduct or withhold from the
Participant’s compensation, or require the Participant to remit to the Company,
an amount sufficient to satisfy federal, state, and local taxes (including the
Participant’s FICA obligation), domestic or foreign, required by law to be
withheld with respect to any payout to the Participant under this Agreement.

 

(d)           The Participant agrees to take all steps necessary to comply with
all applicable provisions of federal and state securities laws in exercising his
or her rights under this Agreement.

 

(e)           This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

 

(f)            All obligations of the Company under the Plan and this Agreement,
with respect to the RSUs, shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business and/or assets of the Company.

 

(g)           To the extent not preempted by federal law, this Agreement shall
be governed by, and construed in accordance with, the laws of the state of
Delaware.

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
effective as of the Date of Grant.

 

 

 

Walter Industries, Inc.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Title of Company Officer

 

 

 

 

ATTEST:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Participant

 

6

--------------------------------------------------------------------------------
